*1339ORDER DENYING TRANSFER
Before the Panel:* Defendant Global TePLink Corporation (GTL) moves under 28 U.S.C. § 1407 to centralize this litigation in the Eastern District of Pennsylvania or, alternatively, the District of the District of Columbia. This litigation currently consists of three actions pending in three districts, as listed on Schedule A. Since the filing of the motion, the Panel has been notified of one related action in the Western District of Arkansas.1 All actions involve challenges to the rates and fees charged by GTL for the provision of local and long distance inmate calling services (ICS) to various correctional institutions and detention facilities throughout the country.
Responding plaintiffs in two actions on the motion and the related action oppose centralization and, alternatively, request centralization in the Western District of Arkansas. Plaintiffs in the District of New Jersey action (James) oppose inclusion of that action in the proposed MDL, and take no position on centralization of the other actions.
On the basis of the papers filed and the hearing session held, we conclude that centralization is not necessary for the convenience of the parties and witnesses or to further the just and efficient conduct of the litigation. The actions unquestionably share factual questions arising out of allegations that defendant GTL charges rates and fees for inmate calling services that are unjust and unreasonable, and they stem from the same Federal Communications Commission proceedings. But where only a minimal number of actions are involved, the proponent of centralization bears a heavier burden to demonstrate that centralization is appropriate. See In re: Transocean Ltd. Sec. Litig. (No. II), 753 F.Supp.2d 1373, 1374 (J.P.M.L.2010). Moving defendant has failed to do so here.
The circumstances of this litigation indicate that voluntary coordination is a practicable and preferable alternative to centralization. Plaintiffs in' the three actions on the motion and the related action are represented by just two groups of counsel. GTL and its subsidiaries, the sole defendants in all actions, are represented by common counsel, which has a demonstrated track record of successfully coordinating the litigation. Given the few involved counsel and limited number of actions, informal coordination of discovery and pretrial motions should be practicable. See In re: Chilean Nitrate Products Liab. Litig., 787 F.Supp.2d 1347, 1347 (J.P.M.L. 2011).
Moreover, plaintiffs in one action (Reese) represent that they will consent to Section 1404 transfer of their action to the Western District of Arkansas. If transfer under Section 1404 is effectuated, only two districts will have actions with claims pending against GTL — the Western District of Arkansas and the District of New Jersey, further facilitating informal coordination. Additionally, there is no convincing reason to centralize this litigation based solely on the pendency of the James action in the District of New Jersey. James is at an advanced stage of discovery and focuses on a number of issues specific to New Jersey facilities that are not raised by the other actions.
IT IS THEREFORE ORDERED that the motion for centralization of these actions is denied.
*1340SCHEDULE A
MDL No. 2651 r- IN RE: GLOBAL TEL*LINK CORPORATION INMATE CALLING SERVICES LITIGATION

Western District of Arkansas

Stuart v. Global Tel*Link Corporation, C.A. No. 5:14-05275

District of New Jersey

James, et al. v. Global Tel*Link Corporation, et al., C.A. No. 2:13-04989

Eastern District of Pennsylvania

Reese, et al. v. Global Tel*Link Corporation, C.A. No. 2:15-02197

 Judge Ellen Segal Huvelle took no part in the decision of this matter.


. The parties also notified the Panel of an action in the District of the District of Columbia (Wright) against a different ICS provider. Wright has no pending claims against GTL.